Reasons for Allowance
Claims 1 and 10, are allowable because the prior art does not teach synchronizing a camera with alternative image content shown on an LED billboard installed at a sports event that appears as part of a scene in a stream of the event, comprising generating a master clock signal, displaying two sets of image data in a time-sliced manner on the physical display triggered by the master clock signal, generating a camera synchronization signal  and a camera-actuation signal based on the master clock signal, then generating and transmitting a shutter release signal to a camera based on the synchronization and actuation signals.  These features, taken together with the other recited limitations, render the claims (and their dependents) allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424